Citation Nr: 1544869	
Decision Date: 10/21/15    Archive Date: 10/29/15

DOCKET NO.  10-44 353	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1. Entitlement to service connection for a low back disability.
 
2. Entitlement to service connection for a left knee disability.
 
3. Entitlement to service connection for a right knee disability.


REPRESENTATION

Veteran represented by:	Paralyzed Veterans of America


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

K. M. Schaefer, Counsel


INTRODUCTION

The Veteran served on active duty from February 1959 to January 1961. 

 This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska. 

In March 2013, the Board remanded the appeal for further development.  It now returns to the Board for appellate review. 

In July 2012, the Veteran testified at a hearing before the undersigned Veterans Law Judge, via videoconference.  A transcript of the hearing is associated with the claims file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a) (2) (West 2014).


FINDINGS OF FACT

1. The Veteran is presumed to have been sound upon service entrance; there is not clear and unmistakable evidence that a low back disability preexisted service. 

2. A low back disability did not have its onset in service or within one year of the Veteran's discharge from service, is not the result of disease or injury incurred during the Veteran's military service.

3. A left knee disability did not have its onset in service and is not the result of disease or injury incurred during the Veteran's military service.
 
 4. A right knee disability did not have its onset in service and is not the result of disease or injury incurred during the Veteran's military service.


CONCLUSIONS OF LAW

1. The criteria for service connection for a low back disability have not been met. 38 U.S.C.A. §§ 101(24), 1101, 1110, 1131, 1154, 5107 (West 2014); 38 C.F.R. 
§§ 3.301, 3.303, 3.309 (2015).

2. The criteria for service connection for a left knee disability have not been met. 38 U.S.C.A. §§ 1131, 5103A, 5107 (West 2014); 38 C.F.R. § 3.303 (2015). 

2. The criteria for service connection for a right knee disability have not been met. 38 U.S.C.A. §§ 1131, 5103A, 5107 (West 2014); 38 C.F.R. § 3.303 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Stegall Considerations

This case was remanded by the Board in March 2013 for the purpose of obtaining outstanding VA treatment notes and another VA opinion.  A review of the post-remand record shows that VA treatment records dated through May 2014 were added to the claims file and that another VA examination was performed in April 2013.  Therefore, the Board finds that the RO/AMC substantially complied with the Board's orders in the prior remands, and that the Board may now proceed with adjudication of the claims. See Stegall v. West, 11 Vet. App. 268, 271 (1998).  



II. VA's Duties to Notify and Assist 

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a). See also Pelegrini v. Principi, 18 Vet. App. 112   (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  A VA letter issued in May 2010 satisfied the duty to notify provisions with respect to service connection and notified the Veteran of the regulations pertinent to the establishment of an effective date and disability rating.

Accordingly, the Board determines that the content requirements of VCAA notice have been met and the purpose of such notice, to promote proper development of the claim, has been satisfied.  See Mayfield, 444 F.3d at 1333.  Based on the above, the Board finds that further VCAA notice is not necessary prior to the Board issuing a decision.

VA has also fulfilled its duty to assist the Veteran in making reasonable efforts to identify and obtain relevant records in support of the Veteran's claims and providing him with a VA examination.  The Veteran's service treatment records, VA and private treatment records, and the reports of April 2012 and April 2013 VA examinations were reviewed by both the AOJ and the Board in connection with adjudication of his claims.  The Veteran has not identified any additional, relevant records the Board needs to obtain for an equitable adjudication of the claims. 

With regard to the VA examinations, the Board notes that once VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In this case, the examiner at each examination reviewed the claims file, documented the Veteran's subjective complaints and medical history, and clinically evaluated the Veteran.  Thereafter, the examiner provided an opinion that was based on all of the available evidence.  Nothing suggests that the examiner documented findings inconsistent with those found in the claims file or that an arbitrary conclusion was reached. Accordingly, the Board finds that VA's duty to assist with respect to providing a VA examination or obtaining an opinion with respect to the issues on appeal has been met. 38 C.F.R. § 3.159 (c)(4). 

In Bryant v. Shinseki, 23 Vet. App. 488   (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2015) requires that the VLJ who conducts a hearing fulfill two duties to comply with the above the regulation. These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  At the July 2012 hearing, the VLJ identified the issues to be discussed.  Then, both the VLJ and the Veteran's accredited representative asked questions to ascertain the Veteran's contentions with regard to his claimed disabilities and evidence that would support those contentions.  No pertinent evidence that might have been overlooked and that might substantiate the claim was identified by the Veteran or the representative.  Neither the representative nor the Veteran has suggested any deficiency in the conduct of the hearings.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. 
§ 3.103(c)(2), or that any error was harmless in light of the Veteran's actual knowledge of elements of service connection.

In light of the above, the Board concludes that the medical evidence of record is sufficient to adjudicate the Veteran's claims without further development and additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546   (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran). Therefore, the Board determines that the Veteran will not be prejudiced by the Board proceeding to the merits of the claims.




III. Analysis

Service connection may be granted for disability arising from disease or injury incurred in or aggravated by service. 38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. 
 § 3.303(a).  Connecting the disability to service may be accomplished through statutory presumption or through affirmative evidence that shows inception or aggravation during service, or that otherwise indicates a direct relationship between service and the current disability.  38 C.F.R. §§ 3.303(a), (d). 

The statutory presumptions and VA regulations implementing them are intended to allow service connection for certain diseases when the evidence might otherwise not indicate service connection is warranted. See 38 C.F.R. § 3.303(d).  Where a veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, including degenerative arthritis, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309. 

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned. 38 C.F.R. § 3.303(b).

Each disorder for which the Veteran seeks service connection must be considered on the basis of the places, as shown by service records, the official history of each organization in which he served, his medical records and all pertinent medical and lay evidence.  38 C.F.R. § 3.303(a); see also 38 U.S.C.A. § 1154(a) (requiring VA to include in its service connection regulations that due consideration be given to "all pertinent medical and lay evidence").  A veteran's lay statements may be sufficient evidence in any claim for service connection.
Presumptions of service connection are not intended to limit service connection to that basis of entitlement when the evidence warrants direct service connection. 38 C.F.R. § 3.303(d).  Direct service connection may be granted for disease or disability diagnosed in service; or, if diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  Id.  

In order to establish direct service connection for a disorder, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); cf. Gutierrez  v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent."  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr, 21 Vet. App. at 309.

The Veteran contends that his low back and bilateral knee disabilities are due to his duties as a field artilleryman, including jumping off of trucks and lifting 90 pound rounds that were put into Howitzer M44s during field artillery maneuvers for several weeks each year.  Therefore, he contends that service connection is warranted for a low back disorder.

Service treatment records reflect that the Veteran had pain in his back after a fall in 1958, prior to service.  However, his clinical examination at enlistment in February 1959 was normal.  Thus, the Veteran is presumed to have been sound at the time of entrance into service.  See 38 U.S.C.A. § 1111; Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

Clear and unmistakable evidence that a disability both preexisted service and was not aggravated by service are necessary to rebut the presumption.  However, other than the notation that a fall occurred prior to enlistment and that the Veteran experienced pain, there is no evidence in the claims file suggesting that the Veteran had a preexisting disability of the back.  Pain alone is not a disability and without a diagnosed or identifiable underlying malady or condition, cannot be service-connected.  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).  Thus, the Board finds that there is not clear and unmistakable evidence that the Veteran had a back disability prior to service.  Further, as there was no preexisting disability, there is no need to contemplate aggravation of such disability during service. Accordingly, service connection is available on a direct or presumptive basis without reference to a preexisting back disability.

Current medical evidence reveals that the Veteran has a diagnosis of degenerative arthritis in his back and patellofemoral syndrome of the right and left knees.  Service treatment records show that in July 1959, the Veteran twisted his right back and was diagnosed with muscle strain.  The December 1960 separation examination was negative for any complaint, treatment, or diagnosis related to the back.  Service treatment records are negative for any reference to injury or disease related to the knees.  Therefore, the claims turn on whether there is a relationship between the current disabilities of the back and knees and the Veteran's military service.  

With respect to presumptive service connection, the evidence does not establish that the Veteran's degenerative arthritis of the back was present to a compensable degree within one year of service discharge.  Therefore, service connection on a presumptive basis is not warranted.  See 38 C.F.R. § 3.303(d).

As for direct service connection, there are conflicting medical opinions of record regarding whether the Veteran's current back disability is directly related to his military service.  The Board must determine, as a question of fact, both the weight and credibility of the evidence.  Equal weight is not accorded to each piece of material contained in a record; every item of evidence does not have the same probative value.  The Board must account for the evidence which it finds to be persuasive or unpersuasive, analyze the credibility and probative value of all material evidence submitted by and on behalf of a claimant, and provide the reasons for its rejection of any such evidence.  See Struck v. Brown, 9 Vet. App. 145, 152 (1996).

In a December 2011 submission, one of the Veteran's treating physicians, Dr. Kusek, stated that based on a review of the Veteran's available medical records, as well as his clinical notes and examination, he considered it as likely as not that the Veteran's lower back and knee disabilities are due largely, if not entirely, to his active duty in the Army.  He stated that the Veteran was physically challenged as a crewmember on a 155 mm tracked howitzer while stationed in Germany and this activity would have been very stressful, particularly on his back due to projectile loads and heavy vehicle maintenance.  Dr. Kusek said he based the assessment on physical examination and his training and experience as a physician.  

Dr. Kusek did not indicate review of the claims file.  The lack of a claims file alone does not render an examination or opinion inadequate if the history documented by the examiner is consistent with the information contained in the record. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 (2008).  However, Dr. Kusek does not specifically state what medical records were available to him, and it is not apparent from his opinion that he had a complete understanding of the Veteran's medical and work history.  Therefore, the Board determines that Dr. Kusek's opinion lacks probative value.

In contrast, there are two opinions from a VA examiner, dated in April 2012 and April 2013.  In April 2012, the examiner opined that it is less likely than not that the Veteran's low back disorder was incurred in or caused by lifting heavy objects, the strain of  jumping off equipment, or his back treatment in July 1959.  In support of this opinion, he observed that the Veteran denied injury to his back or the need for treatment in service.  The Veteran indicated that seeking treatment was frowned upon.  Also noted was that the Veteran reported treatment for his back in the 1960s, but that the records were unavailable.  The examiner documented the Veteran's medical history of having severe problems with his back in the 1990s and his start of prescription pain medication.  He noted post-service employment servicing vehicles at a gas station for over 25 years prior to working in car sales.  Finally, he observed that the Veteran's service treatment records showed a fall prior to service with negative physical examination at enlistment, a muscle strain in July 1959, but no back problems at separation.  The examiner concluded that the available evidence did not support the claim.  

The Board found this opinion inadequate because while the examiner offered a detailed review of relevant facts, he did not explain how those facts support the opinion.  Barr, 21 Vet. App. at 312.  Therefore, the Board remanded the appeal for another VA opinion on this matter.

In April 2013, the examiner again examined the Veteran and reviewed the claims file.  Upon offering another negative opinion, in addition to the above facts, the examiner noted chiropractic treatment in 1990 during which the Veteran reported that his back pain had begun approximately 10 years prior, which would have been approximately 30 years after service discharge.  The examiner indicated that this evidence demonstrated onset of the Veteran's back disability after service.  As the examiner reviewed the claims file and offered an explanation of how the facts of the case support the opinion, the Board affords this opinion greater probative value and finds it sufficient in reaching a determination in the appeal.  

With regard to the Veteran's bilateral knee disability, the April 2013 VA examiner also offered a negative nexus opinion.  In support of the opinion, the examiner documented the Veteran's complaints of having had bilateral knee pain for three to four years with a history of squatting, kneeling, bending, and prolonged daily walking on concrete while working in the car industry, as well as at car auctions.  The examiner also noted that the Veteran denied specific injury to his knees in service, as well as the fact that the Veteran's service treatment records, including his separation examination, are silent for complaint, treatment, or diagnosis related to the knees.  For these reasons, the examiner opined that it is less likely as not that the Veteran's right and left knee disabilities are a result of his reported in-service activities or are otherwise related to military service.  There is no contradictory opinion of record.

The Veteran asserts that he has back and knee disabilities secondary to duties in service.  He is competent to describe symptoms and facts of which he has direct knowledge, such as pain. See Jandreau v. Nicholson, 492 F.3d. 1372   (Fed. Cir. 2007).  However, he is not competent to determine the etiology of a disability of the back or knees as such a determination requires specialized medical knowledge.

The Board has considered the applicability of the benefit of the doubt doctrine. However, as reflected by the above discussion, the preponderance of the evidence is against the Veteran's claims for service connection for a low back and right and left knee disabilities.  Therefore, the benefit of the doubt doctrine is not applicable, and his claims must be denied. 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7.


ORDER

Entitlement to service connection for a low back disability is denied.
 
Entitlement to service connection for a left knee disability is denied.
 
Entitlement to service connection for a right knee disability is denied.



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


